MATTER OF S

J

S

Creation of Record of Lawful Entry
A-5859139
Decided by Assistant Commissioner October 20, 1959
Record of lawful entry

—

Section 249 of the 1952 act

—

Residence.

Applicant who was deported from the United states in 1945 after having

entered as a crewman in 1939 and who thereafter was readmitted to the
United States at various times in pursuit of his calling as a crewman held
inoligihle on two counts for the benefits of section 249 of the act. (1) Deportation in 1945 broke the conunmty of his reidenco in the United States
(cf. Matter of P , A 4577395, Interim Decision No. 976). (2) Mere temporary admissions as a nonimmigrant crewman over a period of years do
not establish continuous "residence" in the United States within the meaning of the statute.
APPLICATION: For creation of a record of lawful entry for permanent residence under the provisions of section 249 of the Immigration
and Nationality Act.
-

BEFORE THE ASSISTANT COMMISSIONER

Discussion: The applicant., a 54-year-old male, a native and
citizen of China, first entered the United States on June 17, 1939,
as a crewman. He remained in the United States illegally and a
warrant of arrest in deportation proceedings was served on him on
June 26, 1942. On February 12, 1943, the Board of Immigration
Appeals ordered him deported and granted him a waiver of inadmissibility under the 9th proviso of section 3 of the Act of February
5, 1917 for entry into the United States from time to time as a
bo7,a, fide crewman. A warrant of deportation was issued the same
date and the applicant effected his own deportation by departing
from the United Slates on SoptembAr 22, 1945, as a crewman aboard
the SS. Pm Berlanqa.
Subsequently, the applicant was admitted to the United States at
various times an a crewman under the provisions of section 3(5) of
the Immigration Act of 1924. On July 17, 1951, he applied for
suspension of deportation under the provisions of section 19(c) of
the Immigration Act of February 5, 1917. It was found that he
had been last admitted to the United States un June 4, 1951, at San
Francisco under section 3(5) of the Immigration Act of 1924 for a
period of 29 days and had remained for a longer period than per463

milted under that section of law. A warrant of arrest in deportation proceedings was issued on September 17. 1951, but the applicant
departed from the -United States before service of the warrant of
arrest. He filed an application for permission to reapply after
arrest and deportation with the District Director at San Francisco
on September 12, 1952. This application was denied bn January
12, 1953, and no appeal was taken. A warrant of arrest in deportation proceedings was issued on February 9, 1954, charging that at
the time of entry on January 3, 1954, the applicant was inadmissible
under section 212(a) (17) of the Immigration and Nationality Act
as an alien who had been arrested and deported and who had not
been granted permission to reapply. He was accorded a hearing on
February 10, 1954, and was granted the privilege of departing voluntarily from the United States at his own expense. He departed
on March 20, 1954, as a crewman.
The applicant again made application for permission to reapply

for admission after d Tortation and such permission was granted
on June 30, 1954. An order to show cause in deportation proceedings was issued on February 17, 1958, alleging that the applicant
had last been admitted as a nonimmigrant crewman at San Francisco on December 13, 1957, for a period not to exceed 29 days and
that he remained in the United States for a longer period than
authorized. He was accorded a hearing on February 26, 1958, and
the special inquiry officer granted him the privilege of voluntary
departure. Pursuant to that order he departed from the United
States on March 22, 1958. The applicant is married and his wife
and children reside in Yokahama, Japan.
On December 2, 1958, the instant application was filed. The applicant alleges that he has resided continuously in the United States
since June 17, 1939. The application was denied by the district
director on January 19, 1959, on the ground the applicant had failed
to establish continuous residence in the United States since prior
to June 28, 1940, in that the deportation on September 22, 1945,
constituted a break in residence. That order was appealed to the
Regional Commissioner at San Pedro and on April 13, 1959, the
Regional Commissioner affirmed the district director's order. The
case was then certified to this office.
The sole issue to be determined is whether the applicant has resided continuously in the United States since June 17, 1039. The
applicant cites the decision in Matter of .31 I. & N. Dec. 82,
to establish that his deportation on September 22, 1945, did not
break the continuity of his residence. That decision concerned the
effect of deportation upon an alien's eligibility for relief under the
7th proviso of section 3 of the Act of February 5, 1917. The 1917
act was repealed upon enactment of the Immigration and Nation464

Nation
ality Act now defines residence, for the purposes of the Act, as the
principle, actual dwelling place in fact, without regard to intent.
It has been held that departure from the United States as a result
of exclusion or expulsion proceedings breaks the continuity of residence for the purposes of section 249 of the 1952 act (Matter of
ality Act and section 1U1 (a) (33) of the Immigration and

p

, A z1.7,7729f, Interim Decision No. 976). The applicant de—

voluntarily under a warrant of deportation on September
22, 1945. Therefore, the continuity of his residence was broken.
There is an additional basis for finding that the applicant has
failed to establish continuous residence in the United States since
June 17, 1939. In his application form applicant does not show a
place of residence in the United States from November 1945 to
November 1958, and apparently relies on admissions as a crewman
in pursuit of his calling to establish residence. However, in statements made before officers of this Service on September 11, 1952,
May 18, 19,74, and on January 15, 1050, the applicant each time
stated that he entered the United States solely in pursuit of his
calling and intended to reship as a crewman. In the statement made
on May 18, 1954, at San Francisco he stated that be had no place
to stay in San Francisco and would remain aboard the ship while
it was in port. He also stated that the United States address he
had given was merely a mail drop. Mere temporary admissions
over a period of years as a nonimmigrant crewman cannot be used
now as a basis for establishing continuous residence in the United
States for the purposes of section 249 of the 1952 act.
Inasmuch as the applicant has failed to establish continuous residence in the United States since a date prior to June 28, 1940, the
decision of the Regional Commissioner will be affirmed.
parted

Order : It is ordered that the decision and order of the Regional

Commissioner be affirmed.
Editor's Note: Motion of the subject alien for summary judgment, filed with
the United States District Court for the Northern District of California, was
denied by that court on March 11, 1960 (see Sit Jay Sing v. Nice, 182 F. Supp.
292).

465

